Citation Nr: 1020875	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-48 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cataracts, status 
post surgery.

5.  Entitlement to service connection for gallbladder 
removal.

6.  Entitlement to service connection for left elbow 
disability.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for lumbar disability.

9.  Entitlement to service connection for cervical spine 
disability.

10.  Entitlement to service connection for left knee 
disability.

11.  Entitlement to service connection for left ankle 
disability.

12.  Entitlement to service connection for left thigh 
disability.

13.  Entitlement to service connection for right knee 
disability. 

14.  Entitlement to service connection for right hip 
disability. 

15.  Entitlement to service connection for muscle 
(gastrocnemius belly) tear of the right leg.

16.  Entitlement to service connection for disability 
manifested by abnormal complex blood count.

17.  Entitlement to service connection for disability 
manifested by elevated cholesterol/triglycerides.

18.  Entitlement to service connection for disability 
manifested by abnormal electrocardiogram (EKG).

19.  Entitlement to service connection for disability 
manifested by ear pain.

20.  Entitlement to service connection for a rash on back as 
a result of exposure to ionizing radiation/and or mustard gas 
exposure.

21.  Entitlement to service connection for pulmonary 
disability, to include as due to exposure to ionizing 
radiation.

22.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to mustard gas 
exposure.

23.  Entitlement to service connection for prostatitis, 
status post surgery, to include as a result of asbestos 
exposure.

24.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

25.  Entitlement to an effective date earlier than September 
26, 2007 for the grant of service connection for tinnitus.

26.  Entitlement to an effective date earlier than August 8, 
2007 for the grant of service connection for left ear hearing 
loss.

27.  Entitlement to an initial compensable rating for left 
ear hearing loss.  


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.  His awards and decorations include the Combat 
Infantryman's Badge.  He also had service in the United 
States Army Reserves (USAR) from December 1952 to December 
1955, and from March 1961 to July 1984.  This reserve period 
included periods of inactive duty training (INACDUTRA) and 
active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.    

The issues of entitlement to a compensable initial rating for 
a left ear hearing loss and entitlement to service connection 
for a psychiatric disorder to include PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA 
purposes.

2.  The Veteran does not have current residuals of a muscle 
(gastrocnemius belly) tear of the right leg.

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (2009). 

4.  On August 8, 2007, the RO received the Veteran's claim 
for high frequency hearing loss.  A claim, formal or 
informal, seeking service connection for left ear hearing 
loss was not received prior to August 8, 2007.

5.  During a VA examination on September 26, 2007, the 
Veteran was found to have tinnitus; this constitutes a claim 
for service connection for tinnitus, and no formal or 
informal claim for tinnitus was received prior to September 
26, 2007. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

2.  The Veteran does not have a muscle (gastrocnemius belly) 
tear of the right leg that was incurred during a period of 
ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  In September 2007, the veteran's average pure tone 
decibel loss in the left ear was 70, with speech recognition 
ability of 66 percent.
 
4.  The criteria for an effective date earlier than September 
26, 2007, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

5.  The criteria for an effective date earlier than August 8, 
2007, for the grant of service connection for hearing loss of 
the left ear have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The September 2007, November 2007, and April 
2008 notices provided information on how to substantiate 
claims for service connection, and advised the Veteran of the 
criteria for assigning disability ratings and effective dates 
should the underlying claims for service connection be 
granted.  The September 2007 letter also informed the Veteran 
of the criteria for claims for exposure to ionizing 
radiation, mustard gas or lewisite during service. The 
November 2007 letter also provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for service connection, as well as an explanation 
of what evidence was to be provided by him and what evidence 
VA would attempt to obtain on his behalf.  The November 2007 
letter also informed the Veteran of the criteria for claims 
for exposure to asbestos during service. The April 2008 
letter also informed the Veteran of the criteria for claims 
for secondary service connection.  All of the letters 
informed the Veteran of the availability of representation by 
Veteran's service organizations and included lists of VSO who 
were available to assist him with his claim.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate the claims.  

The Veteran's active duty service treatment records (STRs) 
and service personnel records (SPRs) are unavailable.  These 
records were presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository.  The only active service medical record available 
is the December 1952 separation examination.  Copies of the 
Veteran's USAR treatment records and personnel records are in 
the file.  When, as here, at least a portion of the STRs are 
lost or missing, through no fault of the Veteran, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist him in developing his claim, and 
to explain the reasons and bases for its decision ...."  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Given the 
unsuccessful attempts, evident from the record, by VA to 
obtain his complete STRs and SPRs, the Board finds that 
additional attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2) and (c)(3).

In addition, the Veteran was afforded VA PTSD and 
audiological examinations in September 2007, and a VA 
orthopedic examination in May 2008; these examinations 
included a review of the claims file, a history, and physical 
examination, and are considered adequate for rating purposes.  
The report of these examinations reflects that the examiners 
reviewed the Veteran's complete claims file, to include his 
available service and USAR medical records, past medical 
history, recorded his current complaints, and conducted 
appropriate examinations and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In sum, the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the 
Veteran has not demonstrated any prejudice with regard to the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Background

The Veteran's service records for his period of active 
service from January 1951 to December 1952 are not available 
and are thought to have been lost in the 1973 NPRC fire.  
However the Veteran's December 1952 service separation 
examination is in the file.  This examination is entirely 
normal in every respect, except for a note by the examiner of 
a report of anal pruritis within the past 6 months.

The file also contains extensive private and USAR medical 
records extending over a period of 32 years.  These records 
containing both INACDUTRA, ACDUTRA, and extensive private and 
non-duty period medical records reveal that the Veteran was 
treated for an ankle injury in June 1972.  The injury was not 
in the line of duty, as the record reveals he injured the 
ankle prior to reporting for "active duty."  He was 
restricted to light duty.  He reportedly injured his left 
knee during a weekend drill in June 1974, was treated, and 
returned to duty.  In USAR physical examination histories he 
reported that he sustained a right leg, muscle tear 
gastrocnemius during a weekend drill in January 1981.  An 
April 1981 Ft Sam Houston Hospital record, notes that he was 
seen for a follow up of a gastrocnemius injury.  He was noted 
to be doing well and the injury was considered mild.   
However there is no evidence of any current disorders, 
complaints, or treatment for any injuries, disorder, or 
conditions incurred during active service, INACDUTRA, or 
ACDUTRA.

Service Connection - Generally

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal 
disease, arthritis, and psychoses are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Further, service connection may be granted for disability 
shown to be proximately due to, or the result of, a service- 
connected disorder.  See 38 C.F.R. § 3.310(a). This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service- 
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).


a.  Right ear hearing loss

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

The Veteran's auditory acuity was examined by VA in September 
2007.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

There is no other audiological examination on file disclosing 
hearing loss in the right ear for VA purposes.  The Board 
notes that the Veteran is not competent to conclude that he 
meets the requisite puretone thresholds or speech 
discrimination results, particularly as the pertinent 
regulation requires such findings be shown on audiometric 
testing.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Although the veteran contends that he has right ear hearing 
loss, the only post-service audiometric findings on file 
contain audiologic findings demonstrating that he does not 
have a right ear hearing loss disability for VA compensation 
purposes, and there is otherwise no competent evidence on 
file demonstrating the presence of right ear hearing loss for 
VA compensation purposes.

Since audiologic findings of record do not demonstrate right 
ear hearing loss disability for VA compensation purposes, and 
as there is otherwise no competent evidence on file 
demonstrating the presence of such hearing loss, the claim 
must be denied. 

b.  Right leg, gastrocnemius muscle tear

As noted the Veteran's service records are not available.  
However his December 1952 service separation examination is 
in the file, and is entirely normal in every respect, except 
for a history of anal pruritis.

The file also contains extensive private and USAR medical 
records extending over a period of 32 years.  The USAR 
medical records reveal that in January 1981 the Veteran 
suffered a right gastrocnemius muscle tear during a weekend 
drill.  The evidence indicates that this injury was in the 
line of duty.

During a May 2008 VA orthopedic examination, the medical 
records were reviewed prior to examining the Veteran.  The 
examiner noted that the gastrocnemius muscle action was to 
flex the foot and leg.  On physical examination there were no 
distinctive subjective symptoms associated with a current 
tear which occurred in 1981.  There were no belly herniations 
to suggest any chronic tear; the skin was pale, symmetrical, 
and skin turgor age appropriate.  The examiner opined that 
there was no relationship between a right hip condition and 
muscle gastrocnemius tear based on anatomy, history, and 
physical findings.  He further noted no evidence of the 1981 
right gastrocnemius tear.

Although the Veteran apparently suffered a gastrocnemius 
muscle tear in his right leg during a period of INACDUTRA, 
there is no competent post-service evidence of any residuals 
from that injury.  The presence of non-observable residuals 
of a muscle is not within the province of a layperson to 
offer an opinion.  In any event, the probative value of any 
such opinion is outweighed by that of the May 2008 examiner, 
who concluded that the Veteran had no current residuals of 
the referenced tear.  

In sum, there is no competent post-service evidence of any 
residuals from the right gastrocnemius muscle tear during 
INACDUTRA in 1981.  Therefore, entitlement to service 
connection for a right gastrocnemius muscle tear must be 
denied.  38 U.S.C.A. § 5107.


II.  Compensable rating for left ear hearing loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected left ear hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85. The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 38 C.F.R. § 4.85(d) (2009). 

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.

On the authorized audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
35
LEFT
40
65
75
100

The average puretone decibel loss in the left ear was 70.  
Speech audiometry revealed speech recognition ability of 66 
percent in the left ear and of 96 percent in the right ear.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the September 2007 evaluation yields a 
numerical category designation of I for the right ear (as 
service connection is not in effect) and VII for the left ear 
(between 66 and 73 percent average pure tone decibel hearing 
loss, and between 60 and 66 percent of speech 
discrimination). Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Accordingly, the Veteran is not entitled to an initial 
compensable rating for left ear hearing loss.  The Board 
notes that at no point during the appeal was a compensable 
level of left ear hearing loss shown.  See Fenderson, supra.  
Moreover, the Veteran neither contends, nor does the record 
show, that his left ear hearing loss markedly interferes with 
employment or that an extraschedular rating is otherwise 
requested or suggested.  See 38 C.F.R. § 3.321(b) (2009).


III.  Earlier effective dates

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the Veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400. 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a). 
 
In this case, on August 8, 2007, the RO received the 
Veteran's claim of service connection for hearing loss.  On 
that claim, he did not also mention tinnitus.  The record 
shows that no claim, formal or informal for hearing loss or 
for tinnitus was received prior to this date.  

At a September 26, 2007 VA examination, the examiner opined 
that as a consequence of service the Veteran had developed 
tinnitus and hearing loss. Subsequently, in June 2008, 
service connection was granted for tinnitus and hearing loss 
of the left ear.  The assigned effective date for the left 
ear hearing loss was August 8, 2007, and the assigned 
effective date for the tinnitus was September 26, 2007 (the 
date of the VA examination).  

In a July 2008 statement on file, the Veteran argues that the 
proper effective date for the award of service connection for 
tinnitus and hearing loss, left ear is August 23, 1981, when 
he apparently complained of bilateral ear pain during a USAR 
physical examination.

The Board initially notes that as the Veteran first filed his 
claim for tinnitus and hearing loss decades after service 
discharge, the effective date of the grant of service 
connection is limited to the date of receipt of claim or the 
date entitlement arose, whichever was later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

The Veteran did not file a claim for service connection for 
hearing loss until August 8, 2007.  Although he essentially 
argues that entitlement arose in 1981, it is the later of the 
date of claim or the date entitlement arose which controls.  
Consequently, an effective date earlier than August 8, 2007, 
for the grant of service connection for left ear hearing loss 
is not warranted.

As to tinnitus, the Veteran did not specifically file a claim 
for that disorder prior to September 26, 2007.  On his August 
8, 2007 application for benefits, he was specific as to his 
claimed hearing impairment, noting that he was seeking 
compensation for high frequency hearing loss.  It was not 
until the September 26, 2007 examination that mention was 
made of the presence of tinnitus which was related to 
service.  That date is accepted as the date of claim, and 
therefore entitlement to an effective date earlier than 
September 26, 2007, for the grant of service connection for 
tinnitus is not warranted. 

In sum, a claim of entitlement to service connection for 
hearing loss of the left ear was not received until August 8, 
2007, and a claim of service connection for tinnitus was not 
received until September 26, 2007.  The preponderance of the 
evidence is against both claims, and the claims for earlier 
effective dates are denied.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for muscle (gastrocnemius 
belly) tear of the right leg is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to an effective date earlier than September 26, 
2007 for the grant of service connection for tinnitus is 
denied.

Entitlement to an effective date earlier than August 8, 2007 
for the grant of service connection for hearing loss, left 
ear is denied.


REMAND

Turning first to the claim for PTSD, the Board has considered 
the recent holding of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), and has concluded that it is applicable here.  In 
Clemons, the Veteran specifically requested service 
connection for PTSD; the Board narrowly construed the claim 
and denied service connection for PTSD based on the absence 
of a current diagnosis, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Court, in vacating the Board's decision, pointed out that 
a claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim. Id.  In this case, while the claim 
has been adjudicated by the RO and certified to the Board as 
a claim for service connection for PTSD, the Veteran has also 
been diagnosed as having a depressive disorder, NOS.  Under 
Clemons, this other diagnosis is to be considered as part of 
the underlying claim.  To date, however, the RO has not 
adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  The RO has also not 
provided adequate notification addressing what is needed for 
a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing 
PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), differ from the provisions addressing 
other service connection claims.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Corrective notification action, as well as 
further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 
19.9.

In the present case, the records reveal that the Veteran 
served during the Korean conflict and has been awarded the 
Combat Infantryman's Badge.  As such his exposure to combat 
stressors is conceded.  However, he has not been diagnosed 
with PTSD.  

At a September 2007 VA PTSD examination, the examiner noted 
that the Veteran had no prior psychiatric treatment or 
hospitalizations.  The examiner noted the Veteran's CIB award 
and acknowledged that his level of exposure to traumatic 
stress was high based on the frequency and severity of the 
incidents he experienced.  However, the examiner opined that 
the Veteran did not meet the full stress criteria for PTSD.  
The diagnosis was depressive disorder, NOS.  A GAF of 60 was 
assigned.

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder, and its relation, if any, to 
the Veteran's period of service.

As to the other disorders at issues, as already noted, the 
Veteran received the Combat Infantryman's Badge.  His active 
duty service treatment records, except for his discharge 
examination report, are missing and presumed destroyed.  The 
Veteran has alleged that he has the disorders at issue, and 
that they are related to active service or perhaps to his 
service in the Reserves.  Under these circumstances, the 
Board is of the opinion that VA examinations of his claimed 
disorders are necessary.


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the psychiatric 
disorders claim on appeal, now 
characterized as entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  This letter must inform 
the Veteran of the information and 
evidence necessary to substantiate the 
claim, in terms of 38 C.F.R. §§ 3.303, 
3.307, and 3.309, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

2.  Request that the Veteran identify the 
names and addresses of any medical 
providers who have treated him for any 
psychiatric and hearing loss conditions.

3. The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric diagnoses. The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file.  All tests and studies 
deemed necessary by the examiner should 
be performed.  A multi-axial diagnosis 
should be rendered.  For each psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service.

In determining whether the Veteran meets 
the criteria for PTSD, the examiner 
should note that the Veteran's exposure 
to combat stressors is verified by his 
award of the CIB.  Complete detailed 
rationale is requested for any opinion 
that is rendered.

4.  The Veteran should be afforded a VA 
examination(s) by an examiner(s) with 
appropriate expertise to determine the 
nature and etiology of any hypoglycemia; 
the nature and etiology of any 
hypertension; the nature and etiology of 
any cataracts; the nature and etiology of 
the residuals of gallbladder removal; the 
nature and etiology of any left elbow 
disability; the nature and etiology of 
any pes planus; the nature and etiology 
of any lumbar spine disorder; the nature 
and etiology of any cervical spine 
disorder; the nature and etiology of any 
left knee disability; the nature and 
etiology of any left ankle disability; 
the nature and etiology of any left thigh 
disability; the nature and etiology of 
any right knee disability; the nature and 
etiology of any right hip disability; the 
nature and etiology of any disability 
manifested by an abnormal complex blood 
count; the nature and etiology of any 
disability manifested by abnormal 
cholesterol/triglycerides; the nature and 
etiology of any disability manifested by 
abnormal EKGs; the nature and etiology of 
any disability manifested by left ear 
pain; the nature and etiology of any back 
rash; the nature and etiology of any 
pulmonary disorder; the nature and 
etiology of any GERD; and the nature and 
etiology of any prostatitis.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

The examiner(s) should specifically 
indicate whether the Veteran has a 
disability manifested by an abnormal 
complex blood count; a disability 
manifested by abnormal 
cholesterol/triglycerides; a disability 
manifested by abnormal EKGs; or a 
disability manifested by left ear pain.  
With respect to each of the disorders 
listed in the preceding paragraph 
identified, the examiner(s) must opine 
whether it is at least as likely as not 
that such disorder is etiologically 
related to the Veteran's periods of 
active service, or to any period of 
ACDUTRA or INACDUTRA.  The claims folder 
must be made available to the examiner(s) 
for proper review of the medical history.

5. The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6. The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

7. After completing the above, reviewing 
the additional evidence submitted, and 
conducting any other development that may 
be indicated, the RO must readjudicate 
the claims remaining on appeal.  If the 
claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


